DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of patent number US 11,129,008 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as they are simply a broader version. For example see claim1 on the table below. Those not underlined are the same or effectively the same parts. 
Instant Application 17/464,344
US Patent 11,129,008 B2
1. A method, comprising: executing at least one programmable integrated circuit of a first wireless device to form one or more wireless connections with one or more other wireless devices, each of the one or more wireless connections being a corresponding wireless connection made between the first wireless device and a different one of the one or more other wireless devices; executing one or more applications on the at least one programmable integrated circuit to provide multiple resources on the first wireless device, each of the multiple resources not being known to the one or more other wireless devices; and then only after the one or more connections are formed and prior to receiving a service discovery request from a given one of the one or more other wireless devices: executing the at least one programmable integrated circuit to filter out a first portion of the multiple resources based on at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices to select a second and remaining portion of the multiple resources that are allowed to be discovered by and available to the given one of the one or more other wireless devices; and then only after receiving the service discovery request from the given one of the one or more other wireless devices: executing the at least one programmable integrated circuit to make available and provide only the remaining portion of the multiple resources from the first wireless device to the given one of the one or more other wireless devices across the corresponding wireless connection between the first wireless device and the given one of the one or more other wireless devices; 

where the resources comprise at least one of Bluetooth Low Energy (BLE) Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE GATT service.
1. A method, comprising: executing at least one programmable integrated circuit of a first wireless device to form multiple wireless connections with multiple other wireless devices, each of the multiple wireless connections being a corresponding wireless connection made between the first wireless device and a different one of the multiple other wireless devices; executing one or more applications on the at least one programmable integrated circuit to provide multiple resources on the first wireless device, each of the multiple resources not being known to the multiple other wireless devices; and then only after forming one of the multiple wireless connections between the first wireless device and a given one of the multiple other wireless devices and prior to receiving a service discovery request from the given one of the multiple other wireless devices: executing the at least one programmable integrated circuit to filter out a first portion of the multiple resources based on at least one connection characteristic of the wireless connection between the first wireless device and the given one of the multiple other wireless devices to select a second and remaining portion of the multiple resources that are allowed to be discovered by and made available to the given one of the multiple other wireless devices; and then only after receiving the service discovery request from the given one of the multiple other wireless devices: executing the at least one programmable integrated circuit to make available and provide only the remaining portion of the multiple resources from the first wireless device to the given one of the multiple other wireless devices across the corresponding wireless connection between the first wireless device and the given one of the multiple other wireless devices; where the method further comprises executing the at least one programmable integrated circuit of the first wireless device to access a first stored bit mask for the given one of the multiple other wireless devices and a second stored bit mask for another given one of the multiple other wireless devices on a memory of the first wireless device, each of the first and second bit masks having at least one assigned mask bit value that specifies an identity of the first portion of the multiple resources that are filtered out and specifies an identity of the second remaining portion of the multiple resources, where the mask bit value of the first stored bit mask is different than the mask bit value of the second stored bit mask; and where the resources comprise at least one of Bluetooth Low Energy (BLE) Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE GATT service.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “then only after the one or more connections are formed: execute to cause the second wireless device to form a first wireless connection between the second wireless device and the first wireless device”.  This limitation is indefinite as it appears to be contradictory.  The limitation states to form a connection only after a connection is formed, however it is unclear as to how/why a connection would be formed if it already met that criteria to begin with, rendering the claim indefinite.  Similar rejection applies to claim 22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4, 6-12, 14-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palin et al. (US 9,338,638 B1, hereinafter “Palin”).  
As to claim 1:
Palin discloses a method (Abstract; Figs. 1A, 1B, 1C, 2B and 2C), comprising: 
executing at least one programmable integrated circuit of a first wireless device to (“The steps of the flow diagram represent computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention”; Col. 26 lines 1-12;  processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62; note: server device 102 = first wireless device) form one or more wireless connections with one or more other wireless devices, each of the one or more wireless connections being a corresponding wireless connection made between the first wireless device and a different one of the one or more other wireless devices (the mobile wireless device 100 and the wireless server device 102 have established a wireless connection; see Figs. 1A, 1B, 2B and 2C ; Col. 23 lines 17-19; Col. 21 lines 24-32; Col. 22 lines 10-13; note: wireless device 100 = one or more wireless devices; server device 102 = first wireless device); 
	executing one or more applications on the at least one programmable integrated circuit (computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention.  The steps may be carried out in another order than shown and individual steps may be combined or separated into component steps; see Figs. 5B; Col. 26 lines 1-12; The authorized request may be indicated by at least one of device level authentication and application level authorization; see Col. 22 lines 34-41) to provide multiple resources on the first wireless device (to provide a default subset or a full set of GATT service information to a requester; see Figs. 1C; 2B and 2C; Col. 23 lines 16-66; Col. 21 Lines 37-50; note full GATT service information = resources), each of the multiple resources not being known to the one or more other wireless devices (subset1 subset 2 and subset 3 (i.e., full set of GATT information) not known to the mobile device 100 (until received after determining device is authorized); see Figs. 1A, 1B, 2B, 2C; Col. 21 lines 4-45, Col. 22 lines 10-41, Col. 23 lines 16-64); and 
	then only after the one or more connections are formed and prior to receiving a service discovery request from a given one of the one or more other wireless devices (wherein the mobile wireless device 100 and the wireless server device 102 have established a wireless connection; see Fig. 2B; Col. 23 lines 17-58; note: prior to the mobile device transmitting wireless request message 152’ = prior to the server device receiving a service discovery request): 
	executing the at least one programmable integrated circuit (“The steps of the flow diagram represent computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention”; Col. 26 lines 1-12;  processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62) to filter out a first portion of the multiple resources (the wireless server device 102 is programmed to provide a default subset of the full set of GATT service information to a requester, if an unauthorized request for the full set is received; see Col. 23 lines 15-44 note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering) based on at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices (The message 152' may not contain an authorized request or the BLE connection may not be authorized, for example because the verification procedure failed when applied to the received PIN, password, key, or device ID; see Col. 23 lines 15-58) to select a second and remaining portion of the multiple resources that are allowed to be discovered by and available to the given one of the one or more other wireless devices (the wireless server device 102 is programmed to provide a default subset of the full set of GAIT service information to a requester, if an unauthorized request for the full set is received.; see Col. 23 lines 16-64; note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering); and 
	then only after receiving the service discovery request from the given one of the one or more other wireless devices (the mobile device 100 transmits a wireless request message 152′ to the server device 102, but the message 152′ is not an authorized request or connection for additional service information or the full set of GATT service information… wherein the wireless server device 102 determines that it has not received an authorized request/or BLE connection is not authorized for the additional service information or full set of GATT service information. In an example embodiment of the invention, the wireless server device 102 is programmed to provide a default subset of the full set of GATT service information to a requester, if an unauthorized request for the full set is received; see Fig. 2B; Col. 23 lines 17-58; note: wireless request message 152’ = service discovery request): 
	executing the at least one programmable integrated circuit (“The steps of the flow diagram represent computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention”; Col. 26 lines 1-12;  processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62) to make available and provide only the remaining portion of the multiple resources from the first wireless device to the given one of the one or more other wireless devices (transmits a response message 154', with a default subset of the full set of GATT service information, to the requesting wireless device 100; see Col. 23 lines 45-54) across the corresponding wireless connection between the first wireless device and the given one of the one or more other wireless devices (The wireless response message 154' may be one or more Bluetooth LE data packets sent from the wireless server device 102 to the wireless device 100 over any of the 37 data communication PHY channels; see Col. 23 lines 49-52); 
	where the resources comprise at least one of Bluetooth Low Energy (BLE) Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE GATT service (GATT service information; Figs. 1A, 1B, 1C, 2B and 2C; Col. 23 lines 9-64).
As to claim 3:
Palin further discloses where the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices comprises at least one of remote device address, local device address, bonding information, received signal strength, advertisement sets, received signal angle of arrival or angle of departure (see Col. 22 lines 26-41, Col. 23 lines 25-35, Col. 12 lines 17-21).  
As to claim 4:
Palin further discloses where the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices comprises remote device address or local device address (see Col. 22 lines 26-41, Col. 23 lines 25-35, Col. 12 lines 17-21).  
As to claim 6:
Palin further discloses where the first wireless device comprises a host layer coupled to a radio transmitter and a radio receiver by a link layer; where the host layer is coupled between the link layer and an application layer (see Figs. 1-2; Col. 19 lines 12-19; Col. 18 lines 39-59; note: host, radio 116 and link layer); and where the method further comprises executing the at least one programmable integrated circuit to implement the host layer to select one or more resources to make available to each given one of the one or more other wireless devices (the wireless server device 102 is programmed to provide a default subset of the full set of GAIT service information to a requester, if an unauthorized request for the full set is received.; see Col. 23 lines 16-64; note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering; see also Col. 19 lines 12-19 note: host) based on at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices (The message 152' may not contain an authorized request or the BLE connection may not be authorized, for example because the verification procedure failed when applied to the received PIN, password, key, or device ID; see Col. 23 lines 19-44).  
As to claim 7:
Palin further discloses where the first wireless device and the one or more other wireless devices are each a Bluetooth Low Energy (BLE) enabled device (the Bluetooth mobile wireless device 100 and the wireless device 102 include the Bluetooth™ Low Energy protocol (BLE) 114; see Col. 21 lines 63-65; Col. 7 lines 42-57); where the resources comprise at least one of BLE Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE GATT service (GATT service information; Figs. 1A, 1B, 1C, 2B and 2C; Col. 23 lines 9-64).  
As to claim 8:
Palin further discloses where the resources comprise BLE Generic Attribute Profile (GATT) services (the Bluetooth mobile wireless device 100 and the wireless device 102 include the Bluetooth™ Low Energy protocol (BLE) 114; see Col. 21 lines 63-65; Col. 7 lines 42-57 and GATT service information; Figs. 1A, 1B, 1C, 2B and 2C; Col. 23 lines 9-64); and where executing the at least one programmable integrated circuit to make available and provide only the remaining portion of the multiple resources for the given other wireless device (transmits a response message 154', with a default subset of the full set of GATT service information, to the requesting wireless device 100; see Col. 23 lines 45-54) further comprises using GATT data to report the allowed resources to the given other wireless device in response to a service discovery request received from the given other wireless device (see Figs. 1 and 2; Col. 21 lines 4-67; Col. 23 lines 9-64).  
As to claim 9:
Palin further discloses where the GATT data comprises at least one of a list of service universally unique identifiers (UUIDs) and/or service characteristic UUIDs (see Col. 15 line 64- Col. 16 line 34).  
As to claim 10:
Palin further discloses where the resources are services that comprise at least one of alert notification profile, automation IO profile and automation service, battery service, body composition service, blood pressure profile, blood pressure service, heart rate service, lighting service, and home automation protocol (alert notification service, immediate alert, phone alert status service; see Col. 14 line 61; Col. 19 lines 40-45).  
As to claim 11:
Palin further discloses where the first wireless device comprises pre-configured information stored in memory coupled to the at least one programmable integrated circuit prior to forming the one or more wireless connections with the one or more other wireless devices, the stored pre-configured information specifying the identity of the first portion of the multiple resources that are filtered out and specifying the identity of the second remaining portion of the multiple resources (see full GATT service information (subset1 subset2 subset3) see Figs. 1A, 1B, 1C, 2B and 2C; Col. 21 lines 4-45; Col. 23 lines 9-64; Col. 15 lines 40-50); and where the method further comprises executing the at least one programmable integrated circuit to retrieve the stored pre-configured information from the memory prior to using the stored pre-configured information to filter out a first portion of the multiple resources (processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62) based on at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices (The message 152' may not contain an authorized request or the BLE connection may not be authorized, for example because the verification procedure failed when applied to the received PIN, password, key, or device ID; see Col. 23 lines 19-44) to select a second and remaining portion of the multiple resources that are allowed to be discovered by-each given one of the one or more other wireless devices (the wireless server device 102 is programmed to provide a default subset of the full set of GAIT service information to a requester, if an unauthorized request for the full set is received.; see Col. 23 lines 16-64; note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering).
As to claim 12:
Palin discloses an apparatus, comprising at least one programmable integrated circuit coupled to radio circuitry and configured to be coupled to an antenna as a first wireless device, the at least one programmable integrated circuit being programmed to (processor 122, radio transceiver 116 and antenna 170 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62; note: server device 102 = first wireless device): 
	execute (“The steps of the flow diagram represent computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention”; Col. 26 lines 1-12;  processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62; note: server device 102 = first wireless device) to form one or more wireless connections with one or more other wireless devices, each of the one or more wireless connections being a corresponding wireless connection made between the first wireless device and a different one of the one or more other wireless devices (the mobile wireless device 100 and the wireless server device 102 have established a wireless connection; see Figs. 1A, 1B, 2B and 2C ; Col. 23 lines 17-19; Col. 21 lines 24-32; Col. 22 lines 10-13; note: wireless device 100 = one or more wireless devices; server device 102 = first wireless device); 
	execute one or more applications (computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention.  The steps may be carried out in another order than shown and individual steps may be combined or separated into component steps; see Figs. 5B; Col. 26 lines 1-12; The authorized request may be indicated by at least one of device level authentication and application level authorization; see Col. 22 lines 34-41) to provide multiple resources on the first wireless device (to provide a default subset or a full set of GATT service information to a requester; see Figs. 1C; 2B and 2C; Col. 23 lines 16-66; Col. 21 Lines 37-50; note full GATT service information = resources), each of the multiple resources not being known to the one or more other wireless devices (subset1 subset 2 and subset 3 (i.e., full set of GATT information) not known to the mobile device 100 (until received after determining device is authorized); see Figs. 1A, 1B, 2B, 2C; Col. 21 lines 4-45, Col. 22 lines 10-41, Col. 23 lines 16-64); and 
	then only after the one or more connections are formed and prior to receiving a service discovery request from a given one of the one or more other wireless devices (wherein the mobile wireless device 100 and the wireless server device 102 have established a wireless connection; see Fig. 2B; Col. 23 lines 17-58; note: prior to the mobile device transmitting wireless request message 152’ = prior to the server device receiving a service discovery request): 
	execute (“The steps of the flow diagram represent computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention”; Col. 26 lines 1-12;  processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62) to filter out a first portion of the multiple resources (the wireless server device 102 is programmed to provide a default subset of the full set of GATT service information to a requester, if an unauthorized request for the full set is received; see Col. 23 lines 15-44 note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering) based on at least one connection characteristic of the wireless connection between the first wireless device and a given one of the one or more other wireless devices (The message 152' may not contain an authorized request or the BLE connection may not be authorized, for example because the verification procedure failed when applied to the received PIN, password, key, or device ID; see Col. 23 lines 15-58) to select a second and remaining portion of the multiple resources that are allowed to be discovered by the given one of the one or more other wireless devices with only the remaining portion of the set of multiple resources known and available to the given one of the one or more other wireless devices (the wireless server device 102 is programmed to provide a default subset of the full set of GAIT service information to a requester, if an unauthorized request for the full set is received.; see Col. 23 lines 16-64; note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering); and 
	then only after receiving the service discovery request from the given one of the one or more other wireless devices (the mobile device 100 transmits a wireless request message 152′ to the server device 102, but the message 152′ is not an authorized request or connection for additional service information or the full set of GATT service information… wherein the wireless server device 102 determines that it has not received an authorized request/or BLE connection is not authorized for the additional service information or full set of GATT service information. In an example embodiment of the invention, the wireless server device 102 is programmed to provide a default subset of the full set of GATT service information to a requester, if an unauthorized request for the full set is received; see Fig. 2B; Col. 23 lines 17-58; note: wireless request message 152’ = service discovery request): 
	execute (“The steps of the flow diagram represent computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention”; Col. 26 lines 1-12;  processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62) to make available and provide only the remaining portion of the multiple resources from the first wireless device to the given one of the one or more other wireless devices (transmits a response message 154', with a default subset of the full set of GATT service information, to the requesting wireless device 100; see Col. 23 lines 45-54) across the corresponding wireless connection between the first wireless device and the given one of the one or more other wireless devices (The wireless response message 154' may be one or more Bluetooth LE data packets sent from the wireless server device 102 to the wireless device 100 over any of the 37 data communication PHY channels; see Col. 23 lines 49-52); 
	where the resources comprise at least one of Bluetooth Low Energy (BLE) Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE GATT service (GATT service information; Figs. 1A, 1B, 1C, 2B and 2C; Col. 23 lines 9-64).
As to claim 14:
Palin further discloses where the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices comprises at least one of remote device address, local device address, bonding information, received signal strength, advertisement sets, received signal angle of arrival or angle of departure (see Col. 22 lines 26-41, Col. 23 lines 25-35, Col. 12 lines 17-21).  
As to claim 15:
Palin further discloses where the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices comprises remote device address or local device address (see Col. 22 lines 26-41, Col. 23 lines 25-35, Col. 12 lines 17-21).  
As to claim 17:
Palin further discloses where the at least one programmable integrated circuit is programmed to execute a host layer coupled to the radio circuitry by a link layer; where the host layer is coupled between the link layer and an application layer implemented by the at least one programmable integrated circuit (see Figs. 1-2; Col. 19 lines 12-19; Col. 18 lines 39-59; note: host, radio 116 and link layer); and where the at least one programmable integrated circuit is further programmed to execute the host layer to select one or more resources to make available to each given one of the one or more other wireless devices (the wireless server device 102 is programmed to provide a default subset of the full set of GAIT service information to a requester, if an unauthorized request for the full set is received.; see Col. 23 lines 16-64; note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering; see also Col. 19 lines 12-19 note: host) based on at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices (The message 152' may not contain an authorized request or the BLE connection may not be authorized, for example because the verification procedure failed when applied to the received PIN, password, key, or device ID; see Col. 23 lines 19-44).  
As to claim 18:
Palin further discloses where the first wireless device is a Bluetooth Low Energy (BLE) enabled device (the Bluetooth mobile wireless device 100 and the wireless device 102 include the Bluetooth™ Low Energy protocol (BLE) 114; see Col. 21 lines 63-65; Col. 7 lines 42-57); where the resources comprise at least one of BLE Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE service (GATT service information; Figs. 1A, 1B, 1C, 2B and 2C; Col. 23 lines 9-64).  
As to claim 19:
Palin further discloses where the first wireless device comprises pre-configured information stored in memory coupled to the at least one programmable integrated circuit prior to forming the one or more wireless connections with the one or more other wireless devices, the stored pre-configured information specifying the identity of the first portion of the multiple resources that are filtered out and specifying the identity of the second remaining portion of the multiple resources (see full GATT service information (subset1 subset2 subset3) see Figs. 1A, 1B, 1C, 2B and 2C; Col. 21 lines 4-45; Col. 23 lines 9-64; Col. 15 lines 40-50); and where the programmable integrated circuit is further programmed to execute to retrieve the stored pre-configured information from the memory prior to using the stored pre-configured information to filter out a first portion of the multiple resources (processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62) based on at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices (The message 152' may not contain an authorized request or the BLE connection may not be authorized, for example because the verification procedure failed when applied to the received PIN, password, key, or device ID; see Col. 23 lines 19-44) to select a second and remaining portion of the multiple resources that are allowed to be discovered by each given one of the one or more other wireless devices (the wireless server device 102 is programmed to provide a default subset of the full set of GAIT service information to a requester, if an unauthorized request for the full set is received.; see Col. 23 lines 16-64; note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering).
As to claim 20:
Palin discloses a system (see Figs. 1A, 1B, 2B and 2C) comprising: 
a first wireless device (mobile device 100; see Figs. 1A, 1B, 2B and 2C; note: mobile device 100 = first wireless device); 
a second wireless device comprising at least one programmable integrated circuit coupled to radio circuitry, the at least one programmable integrated circuit being programmed to (processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62; note: server device 102 = second wireless device): 
	execute (“The steps of the flow diagram represent computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention”; Col. 26 lines 1-12;  processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62; note: server device 102 = first wireless device) to form one or more wireless connections with one or more other wireless devices including the first wireless device, each of the one or more wireless connections being a corresponding wireless connection made between the second wireless device and a different one of the one or more other wireless devices (the mobile wireless device 100 and the wireless server device 102 have established a wireless connection; see Figs. 1A, 1B, 2B and 2C ; Col. 23 lines 17-19; Col. 21 lines 24-32; Col. 22 lines 10-13); 
	execute one or more applications (computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention.  The steps may be carried out in another order than shown and individual steps may be combined or separated into component steps; see Figs. 5B; Col. 26 lines 1-12; The authorized request may be indicated by at least one of device level authentication and application level authorization; see Col. 22 lines 34-41) to provide multiple resources on the second wireless device (to provide a default subset or a full set of GATT service information to a requester; see Figs. 1C; 2B and 2C; Col. 23 lines 16-66; Col. 21 Lines 37-50; note full GATT service information = resources), each of the multiple resources not being known to the one or more other wireless devices (subset1 subset 2 and subset 3 (i.e., full set of GATT information) not known to the mobile device 100 (until received after determining device is authorized); see Figs. 1A, 1B, 2B, 2C; Col. 21 lines 4-45, Col. 22 lines 10-41, Col. 23 lines 16-64), 
	then only after the one or more connections are formed (wherein the mobile wireless device 100 and the wireless server device 102 have established a wireless connection; see Col. 23 lines 17-19): 
	execute (computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention.  The steps may be carried out in another order than shown and individual steps may be combined or separated into component steps; see Figs. 5B; Col. 26 lines 1-12; The authorized request may be indicated by at least one of device level authentication and application level authorization; see Col. 22 lines 34-41) to cause the second wireless device to form a first wireless connection between the second wireless device and the first wireless device (wherein the mobile wireless device 100 and the wireless server device 102 have established a wireless connection; see Figs. 1A, 1B, 2B and 2C ; Col. 23 lines 17-19; Col. 21 lines 24-32; Col. 22 lines 10-13), 
	then prior to receiving a service discovery request from the first wireless device (see Fig. 2B; Col. 23 lines 17-58; note: prior to the mobile device transmitting wireless request message 152’ = prior to the server device receiving a service discovery request): 
	execute (computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention.  The steps may be carried out in another order than shown and individual steps may be combined or separated into component steps; see Figs. 5B; Col. 26 lines 1-12; The authorized request may be indicated by at least one of device level authentication and application level authorization; see Col. 22 lines 34-41) to filter out a first portion of the multiple resources (the wireless server device 102 is programmed to provide a default subset of the full set of GATT service information to a requester, if an unauthorized request for the full set is received; see Col. 23 lines 41-44 note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering) based on at least one connection characteristic of the wireless connection between the second wireless device and the first wireless device (The message 152' may not contain an authorized request or the BLE connection may not be authorized, for example because the verification procedure failed when applied to the received PIN, password, key, or device ID; see Col. 23 lines 19-44) to select a second and remaining portion of the multiple resources that are allowed to be discovered by the first wireless device and available to the first wireless device (the wireless server device 102 is programmed to provide a default subset of the full set of GAIT service information to a requester, if an unauthorized request for the full set is received.; see Col. 23 lines 16-64; note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering), and 
	then only after receiving the service discovery request from the first wireless device (the mobile device 100 transmits a wireless request message 152′ to the server device 102, but the message 152′ is not an authorized request or connection for additional service information or the full set of GATT service information… wherein the wireless server device 102 determines that it has not received an authorized request/or BLE connection is not authorized for the additional service information or full set of GATT service information. In an example embodiment of the invention, the wireless server device 102 is programmed to provide a default subset of the full set of GATT service information to a requester, if an unauthorized request for the full set is received; see Fig. 2B; Col. 23 lines 17-58; note: wireless request message 152’ = service discovery request): 
	execute (computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention.  The steps may be carried out in another order than shown and individual steps may be combined or separated into component steps; see Figs. 5B; Col. 26 lines 1-12; The authorized request may be indicated by at least one of device level authentication and application level authorization; see Col. 22 lines 34-41) to make available and provide only the remaining portion of the multiple resources from the second wireless device to the first wireless device (transmits a response message 154', with a default subset of the full set of GATT service information, to the requesting wireless device 100; see Col. 23 lines 45-54) across the first wireless connection between the second wireless device and the first wireless device (The wireless response message 154' may be one or more Bluetooth LE data packets sent from the wireless server device 102 to the wireless device 100 over any of the 37 data communication PHY channels; see Col. 23 lines 49-52);
	where the resources comprise at least one of Bluetooth Low Energy (BLE) Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE GATT service (GATT service information; Figs. 1A, 1B, 1C, 2B and 2C; Col. 23 lines 9-64).
As to claim 21:
Palin further discloses where the first wireless device and the second wireless device are each a Bluetooth Low Energy (BLE) enabled device (the Bluetooth mobile wireless device 100 and the wireless device 102 include the Bluetooth™ Low Energy protocol (BLE) 114; see Col. 21 lines 63-65; Col. 7 lines 42-57); and where the resources comprise at least one of BLE Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE GATT service (GATT service information; Figs. 1A, 1B, 1C, 2B and 2C; Col. 23 lines 9-64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 5, 13, 16 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Palin (US 9,338,638 B1).  
As to claim 2:
Palin discloses the invention set forth above, does not explicitly disclose the features with respect to each of multiple respective other wireless devices. 
However, Palin discloses similar features occurring with the different one of the other wireless devices  (see above).   Palin also discloses different subset(s) or a full GATT service information (i.e., resource(s)) can be received by different devices/requesters from the server device 102 (i.e., second device 102), see Col. 20 line 57-Col. 21 line 3.  In addition Fig. 1A and Col. 21 lines 8-11 disclose a plurality of devices performing a first step (element 150) in receiving GATT service information, however (for evident reasons) the detail of obtaining GATT service information is disclosed by referencing Mobile Device 100.  Palin’s disclosure on different devices/requesters would have suggested to those of ordinary skill in the art that the other devices/requesters (i.e., claimed each of multiple respective other wireless devices) in Fig. 1A, connecting to the server device, receiving the advertising message would follow similar steps as what was disclosed for Mobile Device 100 (i.e., different wireless device).  Accordingly, Server Device 102 would use the specified authorization information (connection/ID/address) of the other devices to perform similar filtering (different for each device based on authorization information) and provide their corresponding (i.e., different since it’s based on authorization information) subset GATT service information or full GATT service information  (i.e., resource(s)).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching found in at least Fig. 1A, 1B, 2B, 2C Col. 20 line 57-Col. 21 line 11 and Col. 23 lines 16-64 of Palin, which would have suggested, to those of ordinary skill in the art, executing the at least one programmable integrated circuit to form a different wireless connection between the first wireless device and each of multiple respective other wireless devices; and executing the at least one programmable integrated circuit to select a different remaining portion of the set of multiple resources for each corresponding one of the multiple respective other wireless devices that are allowed to be discovered by the corresponding one of the multiple respective other wireless devices that is different than the remaining portion of the multiple resources selected for each of the other multiple respective other wireless devices; and make available and provide only the remaining portion of the multiple resources for each given one of the multiple respective other wireless devices from the first wireless device to the given one of the multiple respective other wireless devices across the corresponding wireless connection between the first wireless device and the given one of the multiple respective other wireless devices and to provide a different device personality from the first wireless device to each of the multiple respective other wireless devices.  A motivation for doing so would have been to apply a known technique (i.e., use similar procedures/steps/functions for all devices connecting to the server) to a known device/method to yield predictable results, as well as obvious to try (i.e., using a similar procedures/steps/functions to provide information to all devices connecting to the server).  Furthermore, it has been held that mere duplication of essential working parts (i.e., similar steps/functions used for all devices connecting to the server) of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As to claim 5: 
Palin discloses the invention set forth above.  In another figure (Figs. 3A-3C), Palin discloses where the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices comprises received signal strength (RSSI; see Fig. 3C Col. 24 lines 26-52).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Figs. 3A-3C into Figs. 1 and 2 as it would allow the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices to comprise received signal strength.  A motivation for doing so would be to allow touching the apparatus with the device which leads to high RSSI, which can enable to enhanced functionality (see Col. 27 lines 40-44; Col. 17 lines 16-22).
As to claim 13:
Palin discloses the invention set forth above, does not explicitly disclose the features with respect to each of multiple respective other wireless devices. 
However, Palin discloses similar features occurring with the different one of the other wireless devices  (see above).   Palin also discloses different subset(s) or a full GATT service information (i.e., resource(s)) can be received by different devices/requesters from the  server device 102 (i.e., second device 102), see Col. 20 line 57-Col. 21 line 3.  In addition Fig. 1A and Col. 21 lines 8-11 disclose a plurality of devices performing a first step (element 150) in receiving GATT service information, however (for evident reasons) the detail of obtaining GATT service information is disclosed by referencing Mobile Device 100.  Palin’s disclosure on different devices/requesters would have suggested to those of ordinary skill in the art that the other devices/requesters (i.e., claimed each of multiple respective other wireless devices) in Fig. 1A, connecting to the server device, receiving the advertising message would follow similar steps as what was disclosed for Mobile Device 100 (i.e., different wireless device).  Accordingly, Server Device 102 would use the specified authorization information (connection/ID/address) of the other devices to perform similar filtering (different for each device based on authorization information) and provide their corresponding (i.e., different since it’s based on authorization information) subset GATT service information or full GATT service information  (i.e., resource(s)).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching found in at least Fig. 1A, 1B, 2B, 2C Col. 20 line 57-Col. 21 line 11 and Col. 23 lines 16-64 of Palin, which would have suggested, to those of ordinary skill in the art, the at least one programmable integrated circuit to be further programmed to: execute to form a different wireless connection between the first wireless device and each of multiple respective other wireless devices; and execute to select a different remaining portion of the set of multiple resources for each corresponding other wireless device that are allowed to be discovered by the corresponding one of the multiple respective other wireless devices that is different than the remaining portion of the multiple resources selected for each of the other multiple respective other wireless devices; and make available and provide only the remaining portion of the multiple resources for each given one of the multiple respective other wireless devices from the first wireless device to the given one of the multiple respective other wireless devices across the corresponding wireless connection between the first wireless device and the given one of the multiple respective other wireless devices and provide a different device personality from the first wireless device to each of the multiple respective other wireless devices.  A motivation for doing so would have been to apply a known technique (i.e., use similar procedures/steps/functions for all devices connecting to the server) to a known device/method to yield predictable results, as well as obvious to try (i.e., using a similar procedures/steps/functions to provide information to all devices connecting to the server).  Furthermore, it has been held that mere duplication of essential working parts (i.e., similar steps/functions used for all devices connecting to the server) of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As to claim 16:
Palin discloses the invention set forth above.  In another figure (Figs. 3A-3C), Palin discloses where the at least one connection characteristic of the wireless connection between the first wireless device and the given other wireless device comprises received signal strength (RSSI; see Fig. 3C Col. 24 lines 26-52).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Figs. 3A-3C into Figs. 1 and 2 as it would allow the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the one or more other wireless devices comprises received signal strength.  A motivation for doing so would be to allow touching the apparatus with the device which leads to high RSSI, which can enable to enhanced functionality (see Col. 27 lines 40-44; Col. 17 lines 16-22).
As to claim 22:
	Palin discloses a system (see Figs. 1A, 1B, 2B and 2C) comprising: 
a first wireless device (mobile device 100; see Figs. 1A, 1B, 2B and 2C; note: mobile device 100 = first wireless device); 
	a second wireless device comprising at least one programmable integrated circuit coupled to radio circuitry, the at least one programmable integrated circuit being programmed to (processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62; note: server device 102 = second wireless device): 
	execute (computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention.  The steps may be carried out in another order than shown and individual steps may be combined or separated into component steps; see Figs. 5B; Col. 26 lines 1-12; The authorized request may be indicated by at least one of device level authentication and application level authorization; see Col. 22 lines 34-41) to form one or more wireless connections with one or more other wireless devices including the first wireless device, each of the one or more wireless connections being a corresponding wireless connection made between the second wireless device and a different one of the one or more other wireless devices (the mobile wireless device 100 and the wireless server device 102 have established a wireless connection; see Figs. 1A, 1B, 2B and 2C ; Col. 23 lines 17-19; Col. 21 lines 24-32; Col. 22 lines 10-13); 
	execute (computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention.  The steps may be carried out in another order than shown and individual steps may be combined or separated into component steps; see Figs. 5B; Col. 26 lines 1-12; The authorized request may be indicated by at least one of device level authentication and application level authorization; see Col. 22 lines 34-41) to provide multiple resources on the second wireless device (to provide a default subset or a full set of GATT service information to a requester by the server device; see Figs. 1C; 2B and 2C; Col. 23 lines 16-66; Col. 21 Lines 37-50; note full GATT service information = resources) that are not known to the one or more other wireless devices (subset1 subset 2 and subset 3 (i.e., full set of GATT information) not known to the mobile device 100 (until received after determining device is authorized); see Figs. 1A, 1B, 2B, 2C; Col. 21 lines 4-45, Col. 22 lines 10-41, Col. 23 lines 16-64), and
	 then only after the one or more connections are formed (wherein the mobile wireless device 100 and the wireless server device 102 have established a wireless connection; see Figs. 1A, 1B, 2B and 2C ; Col. 23 lines 17-19; Col. 21 lines 24-32; Col. 22 lines 10-13): 
	execute (computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention.  The steps may be carried out in another order than shown and individual steps may be combined or separated into component steps; see Figs. 5B; Col. 26 lines 1-12; The authorized request may be indicated by at least one of device level authentication and application level authorization; see Col. 22 lines 34-41) to cause the second wireless device to form a first wireless connection between the second wireless device and the first wireless device (wherein the mobile wireless device 100 and the wireless server device 102 have established a wireless connection; see Figs. 1A, 1B, 2B and 2C ; Col. 23 lines 17-19; Col. 21 lines 24-32; Col. 22 lines 10-13), 
	then prior to receiving a service discovery request from the first wireless device (see Fig. 2B; Col. 23 lines 17-58; note: prior to the mobile device transmitting wireless request message 152’ = prior to the server device receiving a service discovery request): 
	execute (computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention.  The steps may be carried out in another order than shown and individual steps may be combined or separated into component steps; see Figs. 5B; Col. 26 lines 1-12; The authorized request may be indicated by at least one of device level authentication and application level authorization; see Col. 22 lines 34-41) to filter out a first portion of the multiple resources (the wireless server device 102 is programmed to provide a default subset of the full set of GATT service information to a requester, if an unauthorized request for the full set is received; see Col. 23 lines 41-44 note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering) based on at least one connection characteristic of the wireless connection between the second wireless device and the first wireless device (The message 152' may not contain an authorized request or the BLE connection may not be authorized, for example because the verification procedure failed when applied to the received PIN, password, key, or device ID; see Col. 23 lines 19-44) to select a second and remaining portion of the multiple resources and that are allowed to be discovered by the first wireless device and available to the first wireless device (the wireless server device 102 is programmed to provide a default subset of the full set of GAIT service information to a requester, if an unauthorized request for the full set is received.; see Col. 23 lines 16-64; note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering), and 
	then only after receiving the service discovery request from the first wireless device (the mobile device 100 transmits a wireless request message 152′ to the server device 102, but the message 152′ is not an authorized request or connection for additional service information or the full set of GATT service information… wherein the wireless server device 102 determines that it has not received an authorized request/or BLE connection is not authorized for the additional service information or full set of GATT service information. In an example embodiment of the invention, the wireless server device 102 is programmed to provide a default subset of the full set of GATT service information to a requester, if an unauthorized request for the full set is received; see Fig. 2B; Col. 23 lines 17-58; note: wireless request message 152’ = service discovery request): 
	execute (computer code instructions stored in the RAM and/or ROM memory of the device, which when executed by the central processing units (CPU) 124 and/or 125, carry out the functions of the example embodiments of the invention.  The steps may be carried out in another order than shown and individual steps may be combined or separated into component steps; see Figs. 5B; Col. 26 lines 1-12; The authorized request may be indicated by at least one of device level authentication and application level authorization; see Col. 22 lines 34-41) to make available and provide only the remaining portion of the multiple resources from the second wireless device to the first wireless device across the first wireless connection between the second wireless device and the first wireless device (transmits a response message 154', with a default subset of the full set of GATT service information, to the requesting wireless device 100; see Col. 23 lines 45-54)  across the first wireless connection between the second wireless device and the first wireless device (The wireless response message 154' may be one or more Bluetooth LE data packets sent from the wireless server device 102 to the wireless device 100 over any of the 37 data communication PHY channels; see Col. 23 lines 49-52); and 
a third wireless device (another device from the devices receiving the advertising message 150; see Fig. 1A; Col. 21 lines 8-11).
Palin does not explicitly disclose the features with respect to the third wireless device. 
However, Palin discloses similar features occurring with the first wireless device (see above).   Palin also discloses different subset(s) or a full GATT service information (i.e., resource(s)) can be received by different devices/requesters from the  server device 102 (i.e., second device 102), see Col. 20 line 57-Col. 21 line 3.  In addition Fig. 1A and Col. 21 lines 8-11 disclose a plurality of devices performing a first step (element 150) in receiving GATT service information, however (for evident reasons) the detail of obtaining GATT service information is disclosed by referencing Mobile Device 100.  Palin’s disclosure on different devices/requesters would have suggested to those of ordinary skill in the art that the other devices/requesters in Fig. 1A, connecting to the server device, receiving the advertising message would follow similar steps as what was disclosed for Mobile Device 100 (i.e., first wireless device).  Accordingly, Server Device 102 would use the specified authorization information (connection/ID/address) of the other devices to perform similar filtering (different for each device based on authorization information) and provide their corresponding (i.e., different since it’s based on authorization information) subset GATT service information or full GATT service information  (i.e., resource(s)).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching found in at least Fig. 1A, 1B, 2B, 2C Col. 20 line 57-Col. 21 line 11 and Col. 23 lines 16-64 of Palin, which would have suggested to those of ordinary skill in the art, that the at least one programmable integrated circuit of the second wireless device is programmed to: execute to cause the second wireless device to form a second wireless connection between the second wireless device and the third wireless device, then only after the second wireless connection is formed between the second wireless device and the third wireless device and prior to receiving a service discovery request from the third wireless device: execute to use at least one connection characteristic of the second wireless connection formed between the second wireless device and the third wireless device to select a different remaining portion of the multiple resources for the third wireless device that are allowed to be discovered by the third wireless device that is different than the remaining portion of the multiple resources selected for the first wireless device, and then only after receiving the service discovery request from the third wireless device: execute to make available and provide only the second and different remaining portion of the multiple resources for the third wireless device from the second wireless device to the third wireless device across the second wireless connection between the second wireless device and the third wireless device and provide a different device personality from the second wireless device to each of the first wireless device and the third wireless device, the at least one connection characteristic of the second wireless connection being different than the at least one connection characteristic of the first wireless connection, and the one or more resources selected for the third wireless device being different than the one or more resources selected for the first wireless device; where the at least one programmable integrated circuit of the second wireless device is programmed to execute to make available and provide only the remaining portion of the resources for the third wireless device from the second wireless device to the third wireless device across the second wireless connection between the second wireless device and the third wireless device and provide a different device personality from the second wireless device to each of the first and third wireless devices.  A motivation for doing so would have been to apply a known technique (i.e., use similar procedures/steps/functions for all devices connecting to the server) to a known device/method to yield predictable results, as well as obvious to try (i.e., using a similar procedures/steps/functions to provide information to all devices connecting to the server).  Furthermore, it has been held that mere duplication of essential working parts (i.e., similar steps/functions used for all devices connecting to the server) of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As to claim 23:
Palin further discloses where the at least one connection characteristic of the first wireless connection between the second wireless device and the first wireless device comprises at least one of remote device address, local device address, bonding information, received signal strength, advertisement sets, received signal angle of arrival or angle of departure (see Col. 22 lines 26-41, Col. 23 lines 25-35, Col. 12 lines 17-21); and where the at least one different connection characteristic of the second wireless connection between the second wireless device and the third wireless device comprises at least one of remote device address, local device address, bonding information, received signal strength, advertisement sets, received signal angle of arrival or angle of departure (see Col. 22 lines 26-41, Col. 23 lines 25-35, Col. 12 lines 17-21).  
As to claim 24:
Palin further discloses where the at least one connection characteristic of the first wireless connection between the second wireless device and the first wireless device comprises remote device address or local device address (see Col. 22 lines 26-41, Col. 23 lines 25-35, Col. 12 lines 17-21); and where the at least one different connection characteristic of the second wireless connection between the second wireless device and the third wireless device comprises remote device address or local device address (see Col. 22 lines 26-41, Col. 23 lines 25-35, Col. 12 lines 17-21).  
As to claim 25:
Palin discloses the invention set forth above.  In another figure (Figs. 3A-3C), Palin discloses where the at least one connection characteristic of the first wireless connection between the second wireless device and the first wireless device comprises received signal strength (RSSI; see Fig. 3C Col. 24 lines 26-52); and where the at least one different connection characteristic of the second wireless connection between the second wireless device and the third wireless device comprises received signal strength (RSSI; see Fig. 3C Col. 24 lines 26-52).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Figs. 3A-3C into Figs. 1 and 2 as it would allow the at least one connection characteristic of the first wireless connection between the second wireless device and the first wireless device to comprise received signal strength; and where the at least one different connection characteristic of the second wireless connection between the second wireless device and the third wireless device comprises received signal strength.  A motivation for doing so would be to allow touching the apparatus with the device which leads to high RSSI, which can enable to enhanced functionality (see Col. 27 lines 40-44; Col. 17 lines 16-22).
As to claim 26:
Palin further discloses where the at least one programmable integrated circuit of the second wireless device is programmed to execute a host layer coupled to the radio circuitry by a link layer; where the host layer is coupled between the link layer and an application layer implemented by the at least one programmable integrated circuit (see Figs. 1-2; Col. 19 lines 12-19; Col. 18 lines 39-59; note: host, radio 116 and link layer); and where the at least one programmable integrated circuit is further programmed to execute the host layer to select each of the one or more resources for the first wireless device and the different one or more resources selected for the third wireless device (the wireless server device 102 is programmed to provide a default subset of the full set of GATT service information to a requester, if an unauthorized request for the full set is received.; see Col. 23 lines 16-64; note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering; see also Col. 19 lines 12-19 note: host).  
As to claim 27:
Palin further discloses where pre-configured information is stored in memory coupled to the at least one programmable integrated circuit of the second wireless device prior to forming the first wireless connection with first wireless device and the second wireless connection with the third wireless device, the stored pre-configured information specifying the identity of the first portion of the multiple resources that are filtered out and specifying the identity of the second remaining portion of the multiple resources for each of the first and third wireless devices (see full GATT service information (subset1 subset2 subset3) see Figs. 1A, 1B, 1C, 2B and 2C; Col. 21 lines 4-45; Col. 23 lines 9-64; Col. 15 lines 40-50); and where the programmable integrated circuit of the second wireless device is further programmed to execute to retrieve the stored pre-configured information from the memory prior to using the stored pre-configured information to filter out respective portions of the multiple resources (processor 122 of server device 102; see Figs. 1A, 1B, 2B and 2C; Col. 21 lines 46-62) based on at least one connection characteristic of each of the first and second wireless connections between the second wireless device and the respective first and third wireless devices (The message 152' may not contain an authorized request or the BLE connection may not be authorized, for example because the verification procedure failed when applied to the received PIN, password, key, or device ID; see Col. 23 lines 19-44) to select the respective remaining portions of the multiple different resources that are allowed to be discovered by each of the respective first and third wireless devices (the wireless server device 102 is programmed to provide a default subset of the full set of GAIT service information to a requester, if an unauthorized request for the full set is received.; see Col. 23 lines 16-64; note: full set=multiple resources; subset=second and remaining portion, from the full set minus the subset = first portion, GATT service information = resources, from the full set providing only a subset = filtering).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476